      Case 4:20-cv-03709 Document 51 Filed on 11/02/20 in TXSD Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

STEVEN HOTZE, M.D.; WENDELL                       §
CHAMPION; HON. STEVE TOTH; and                    §
SHARON HEMPHILL,                                  §
                Plaintiffs,                       §         Civil Action No. 4:20-cv-03709
                                                  §
v.                                                §
                                                  §
CHRIS HOLLINS, in his official capacity as Harris §
County Clerk,                                     §
                                                  §
                  Defendant,                      §
                                                  §
and                                               §
                                                  §
MJ FOR TEXAS; DSCC; DCCC; MARY                    §
CURRIE; CARLTON CURRIE JR.; JEKAYA                §
SIMMONS; DANIEL COLEMAN,                          §
                  Proposed Intervenor-            §
                  Defendants,                     §
                                                  §
and                                               §
                                                  §
STANLEY G. SCHNEIDER                              §
                                                  §
                  Proposed Intervenor-            §
                  Defendant.                      §

                MOTION TO INTERVENE BY STANLEY G. SCHNEIDER

       Comes now Stanley G. Schneider, Proposed Intervenor-Defendant, in the above styled and

numbered cause and presents this motion to intervene and would show this Court the following:

       The Constitution of the United States guarantees all citizens the right to vote. Intervenor-

Defendant is a registered voter in Harris County, Texas. I am 71 years of age. I have high blood

pressure and I am an allergic asthmatic. I have made a conscious decision to do everything I can to

prevent and protect myself from COVID-19.
      Case 4:20-cv-03709 Document 51 Filed on 11/02/20 in TXSD Page 2 of 3




       I voted at NRG Stadium using the drive through voting process. I drove to the stadium. I

then proceeded to drive to the designated area and presented my identification to a poll worker. I

was then presented the same e-slate that I might use at a voting booth.

       I voted in accordance with the procedures adopted by Harris County to facilitate voting for

people during a pandemic. My request to intervene is my attempt to preserve my vote and the vote

of others similarly situated. This attempt to disenfranchise me from this election is wrong.

       Because the Plaintiff’s wish to strip my right to vote in this election, I have an absolute right

to intervene and voice my opposition to this attempt to draw chaos to the election.

       Intervenor-Defendant would adopt the briefs and arguments of other Intervenors-Defendants

in this cause. Intervenor-Defendant requests this Court to allow him to intervene. Further,

Intervenor-Defendant requests that this Court allow the participation of other Intervenors in the

lawsuit so that the voice of actual voters who will be irreparably harmed be heard.


                                                       Respectfully submitted,

                                                       SCHNEIDER & McKINNEY, P.C.

                                                       /s/ STANLEY G. SCHNEIDER
                                                       STANLEY G. SCHNEIDER
                                                       TBN: 17790500
                                                       440 Louisiana, Suite 800
                                                       Houston, Texas 77002
                                                       OFFICE: 713-951-9994
                                                       FAX: 713-224-6008
                                                       EMAIL: stans3112@aol.com

                                                       ATTORNEY FOR PROPOSED
                                                       INTERVENOR-DEFENDANT
      Case 4:20-cv-03709 Document 51 Filed on 11/02/20 in TXSD Page 3 of 3




                              CERTIFICATE OF CONFERENCE

        Pursuant to the Local Rules and Standing Orders and Procedures of this Court, I hereby

certify that undersigned counsel unsuccessfully attempted to contact with counsel for Plaintiff and

Defendants by regarding this motion by email, both on November 2, 2020. Undersigned counsel

conferred with Kenneth Barrett, counsel for Texas Coalition for Black Democrats, Jamie Lyn Royer,

Michael Royer, Glenda Lee Greene and Jamie Lyn Watson is unopposed to this motion.

        Undersigned counsel is aware of and wish to comply with Section 7(c)(3) of this Court’s

Civil Procedures, which state that the conference requirement under Local Civil Rule 7.1 will not

be considered “satisfied by an unsuccessful attempt to reach opposing counsel occurring less than

two full business days before a motion is filed.” However, given that Plaintiffs expressly seek

emergency relief in this suit, and that Election Day is just one business days from now, Intervenor-

Defendant respectfully request that this Court consider his attempt to reach Plaintiffs’ counsel

sufficient to satisfy Local Rule 7.1.


                                                       /s/ STANLEY G. SCHNEIDER
                                                       STANLEY G. SCHNEIDER

                                 CERTIFICATE OF SERVICE

        I hereby certify that on November 2, 2020, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system, which automatically serves notification of the filing on

counsel for all parties.


                                                       /s/ STANLEY G. SCHNEIDER
                                                       STANLEY G. SCHNEIDER
